Citation Nr: 0947990	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-28 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training in the United 
States Naval Reserves from March 1968 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

A hearing was held before the undersigned Veterans Law Judge 
in November 2009, and a transcript of this hearing is of 
record.  

After the case was certified for appeal to the Board, the 
Veteran submitted additional evidence, but has waived RO 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss, which he has asserted was caused by exposure to 
loud noise from jet engines while working as an aircraft 
mechanic.  

The Veteran's form DD-214 confirms that the Veteran served as 
an aircraft mechanic, and copies of service treatment records 
submitted by the Veteran show that he had normal hearing at 
his enlistment examination in July 1967, but complained of 
hearing loss on a May 1972 Report of Medical History.  The 
Veteran has presented credible testimony at a November 2009 
hearing that he first experienced hearing loss during his 
active duty training from March 1968 to July 1968 and that 
this hearing loss was documented at an audiological 
examination at the conclusion of his training, although VA 
has been unable to find the Veteran's service treatment 
records to confirm this.  The Veteran also testified that he 
has experienced hearing problems from his time in service to 
the present.  

Additionally, the Veteran has submitted copies of 
audiological examinations conducted by Pindrop Hearing and 
The Hearing Store.  While the testing results are in 
graphical form, which the Board is not qualified to 
interpret, it is clear from the examiners' comments that the 
Veteran suffers from hearing loss, at least in the left ear.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Here, the Board finds that there is evidence of a current 
disability; an event, injury, or disease in service; and an 
indication that the current disability is associated with the 
Veteran's active service.  Accordingly, the Veteran must be 
afforded a VA audiological examination to determine if he 
currently suffers from a hearing loss disability as defined 
by VA regulations, and if so, whether his hearing loss 
disability had onset in service or was caused or aggravated 
by his active service.  

Additionally, the Board notes that the requirements for 
establishing service connection based on reserve military 
service differ somewhat from the requirements for 
establishing service connection based on full time active 
duty service.  Accordingly, on remand, the Veteran should be 
provided with notice of the requirements for establishing 
service connection based on reserve military service.  

A copy of this notice should be placed in the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
notice of the requirements for 
establishing service connection based on 
reserve military service.  A copy of this 
notice should be placed in the claims 
folder.  

2.  The RO should schedule the Veteran for 
a VA audiological examination.  The 
examiner should note any functional 
impairment caused by the Veteran's hearing 
loss disability, if any, including a full 
description of the effects of his 
disability upon his ordinary activities.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater) that the 
Veteran's hearing loss disability, if any, 
had onset in service or was caused or 
aggravated by the Veteran's active service 
from March 1968 to July 1968.

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  

If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

